Citation Nr: 1514352	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-48 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to a compensable initial disability rating from December 13, 2009, and an increased disability rating in excess of 10 percent from February 9, 2012, for deviated nasal septum.  

3.  Entitlement to an increased initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

5.  Entitlement to a total disability rating based up individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to December 2009.  

These matters come to the Board of Veterans' Appeals (Board) from December 2009 and January 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

During the pendency of the appeal, a March 2014 RO decision implement a January 2014 Board decision and granted service connection for a traumatic brain injury (TBI) rated as 10 percent disabling from December 13, 2009.  As this represents a full grant of the benefits sought on appeal, the issue of entitlement to service connection for a TBI is no longer before the Board in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Also during the pendency of the appeal, a March 2012 RO decision increased the disability rating for the Veteran's deviated nasal septum from noncompensable to 10 percent disabling, effective February 9, 2012.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for an increased initial disability rating for deviated nasal septum remains before the Board.  See id.  

These matters were previously remanded by the Board in January 2014.  As discussed below, the Board finds there has been substantial compliance regarding the requested development, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

As noted in the prior January 2014 Board remand, the Veteran previously requested a hearing before the Board in his November 2010 and February 2012 VA Form 9 substantive appeals.  In August 2012 and December 2012, the Veteran was notified of scheduled Board hearings; however, he subsequently failed to appear, did not request postponement, has not shown good cause for failure to appear, and has not submitted a motion for a new hearing date.  As a result, the Veteran's hearing requests have been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran does not have a current left knee disability.  

2.  From December 13, 2009, the Veteran's deviated nasal septum was manifested by difficulty breathing through his nose during physical activity, without nasal obstruction.  

3.  From February 9, 2012, the Veteran's deviated nasal septum was manifested by at least 50 percent obstruction of the nasal passage on both sides due to traumatic nasal septal deviation, but not by complete obstruction on one side.  

4.  For the entire period on appeal, the Veteran's PTSD was manifested by symptoms such as depressed mood, anxiety, social isolation, chronic sleep impairment, and mild memory loss which are most nearly approximated by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

5.  For the entire period on appeal, the Veteran's service-connected bilateral hearing loss was manifested by no worse than Level II hearing in the right ear and Level I hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for service-connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).  

2.  The criteria for a compensable initial disability rating from December 13, 2009, and an increased disability rating in excess of 10 percent from February 9, 2012, for deviated nasal septum, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6502 (2014).  

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased 30 percent initial disability rating for PTSD have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, DC 9411 (2014).  

4.  The criteria for a compensable disability rating for bilateral hearing loss have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, DC 6100 (2014).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's initial service connection claims in a letter sent to the Veteran in September 2009.  The Veteran's claims of entitlement to increased initial disability ratings arise from his disagreement with the initial disability ratings assigned following the grants of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and multiple lay statements, and associated all such records with the claims file.  

VA provided relevant examinations in September 2009, January 2011, and February 2012.  The examinations and opinions are adequate regarding the Veteran's PTSD claim adjudicated herein because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Additionally, as noted above, these matters were previously remanded by the Board in January 2014, specifically to obtain updated VA treatment records and to afford the Veteran current VA examinations for his PTSD and deviated nasal septum.  Following the Board remand, VA obtained additional VA treatment records and associated such records with the claims file.  Additionally, the Veteran was scheduled for VA examinations regarding his PTSD and deviated nasal septum in August 2014; however, he failed to appear for the scheduled examinations.  He has not offered a statement of good cause or alleged lack of notice regarding his failure to appear.  Given this, the Board finds there has been substantial compliance with the requested development, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  The Board will, therefore, proceed to consider the Veteran's claims based on the evidence of record.  See 38 C.F.R. § 3.655 (2014); see also Turk v. Peake, 21 Vet. App. 565 (2008).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim decided herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Left Knee

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran seeks entitlement to service connection for a left knee disability.  

Service treatment records include a July 2006 enlistment examination which documents a normal physical examination of the Veteran's lower extremities and musculoskeletal system.  The Veteran specifically denied any knee-related complaints or conditions within a June 2006 prescreen report of medical history and a July 2006 report of medical history.  The sole instance of a left knee injury occurred in January 2007, when the Veteran's left knee was injured by blunt trauma from a baseball bat.  An x-ray study was normal, with no evidence of fracture; however, the Veteran was unable to bear weight, and upon discharge, he was placed on a profile and advised to use crutches for a week and to avoid running, jumping, or marching for ten days.  Thereafter, an October 2008 post-deployment health assessment contains the Veteran's report of swollen, stiff, or painful joints during his deployment.  A subsequent March 2009 post-deployment health assessment contains the Veteran's report of good health, with no injuries during deployment.  

The Veteran was afforded a pre-discharge VA knee examination in September 2009.  At that time, the Veteran reported symptoms of weakness, stiffness, swelling, and giving way.  Upon physical examination, the left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat,, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was no locking pain, genu recurvatum, crepitus, or ankylosis, and the Veteran walked with a normal gait.  The Veteran had full range of motion in the left knee, and a left knee x-ray was negative, with no evidence of fracture, dislocation, bone texture abnormality, or soft tissue abnormality.  Ultimately, the examiner concluded that there was no pathology to render a diagnosis regarding the Veteran's left knee.  

Post-service VA treatment records do not document complaints or treatment regarding a left knee disability.  The Board notes an isolated report of knee pain during an unrelated January 2011 VA psychiatric examination; however, no additional treatment or diagnosis is documented.  

The Board finds the September 2009VA examiner's opinion to be highly probative evidence which weighs against the finding of a current left knee disability.  The VA examiner's opinion was predicated on a review of the existing medical evidence of record, a medical history provided by the Veteran, and a thorough physical examination; moreover, the examiner's opinion contained a clear conclusion supported by a well-reasoned medical explanation.  See Nieves- Rodriguez, 22 Vet. App. 295; see also Stefl, 21 Vet. App. at 124.  

The Veteran is certainly competent to relate his observable symptoms, including knee pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board notes that pain is generally not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001).  Additionally, to the extent that the Veteran's reported symptoms conflict with the objective medical findings of the September 2009 VA examination, his reports are found to be less probative.  Moreover, he has not shown that he possesses the necessary expertise to render a diagnosis concerning a complex orthopedic or musculoskeletal injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Finally, the medical evidence of record does not support the Veteran's reports of continuous left knee symptoms since his left knee injury during active service.  

In sum, the preponderance of the evidence establishes that the Veteran does not have a current left knee disability; therefore, service connected is not warranted.  See Brammer, 3 Vet. App. at 225.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Initial Ratings - Generally  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


III.A.  Deviated Nasal Septum

The Veteran claims entitlement to an increased disability rating for his service-connected deviated nasal septum, which is rated as noncompensable from December 13, 2009, and as 10 percent disabling from February 9, 2012 under DC 6502, which rates disability for deviation of the nasal septum.  38 C.F.R. § 4.97, DC 6052 (2014).  

Under the relevant rating criteria, a maximum 10 percent disability rating is warranted for traumatic deviation of the nasal septum resulting in 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  See id.  

III.A.1.  From December 13, 2009  

The Veteran was first afforded a pre-discharge VA examination in September 2009.  At that time, he reported being diagnosed with a deviated nasal septum twenty months prior, in addition to constant sinus problems.  He also stated the he experienced 156 non-incapacitating episodes per year and reported having difficulty breathing through his nose during physical activity.  Upon physical examination, the examiner found a deviated septum on the left, without nasal obstruction, loss of part of the nose, loss of part of the ala, scars, obvious disfigurement, or nasal polyps.  Additionally, there was no rhinitis or sinusitis found upon examination.  

VA treatment records from October 2011 also document that the Veteran also suffers from seasonal allergic rhinitis; however, VA treatment records prior to February 2012 do not contain further findings regarding the severity of the Veteran's deviated nasal septum.  

Having considered the lay and medical evidence from December 13, 2009, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable disability rating for his deviated nasal septum.  

The Board has considered whether an increased disability rating is warranted under an alternate diagnostic code; however, in light of the findings of the September 2009 VA examination that there was no loss of part of the nose or ala, no scars or obvious disfigurement, nasal polyps, rhinitis, or sinusitis, a rating under an alternate diagnostic code regarding disease of the nose is not warranted.  See id., DCs 6504-6524.  

To warrant an increased 10 percent disability rating under DC 6502, the evidence would have to show that there was 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side, due to the Veteran's deviated nasal septum.  See id., DC 6502.  However, as noted upon VA examination in September 2009, there was no nasal obstruction found.  Therefore, the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


III.A.2.  From February 9, 2012  

The Veteran attended another VA examination in February 2012.  At that time, the examiner noted the Veteran's continuing diagnosis of deviated nasal septum in addition to allergic rhinitis, first diagnosed in October 2011.  The examiner also noted at least 50 percent obstruction of the nasal passage on both sides due to traumatic nasal septal deviation, but not complete obstruction on one side.  

Based upon the findings of the February 2012 VA examination, the Veteran was granted an increased 10 percent disability rating for his deviated nasal septum from February 9, 2012, or the date of the VA examination documenting at least 50 percent obstruction of the nasal passage on both sides.  

The record reflects that following the January 2014 Board remand, the Veteran was scheduled for a more recent VA examination regarding his deviated nasal septum in August 2014, specifically to determine the current severity of the Veteran's condition and whether the diagnostic code for sinusitis was applicable; however, he failed to report for the examination, as noted in the Introduction.  The Veteran's representative requested that the Veteran be afforded an additional opportunity to attend a VA examination in the February 2014 Informal Hearing Presentation.  However, the Board notes that the Veteran has not submitted any evidence of good cause for his failure to report for the scheduled examination.  Therefore, the Board has considered the Veteran's claim based on the evidence of record.  See 38 C.F.R. § 3.655; see also Turk, 21 Vet. App. 565.  

VA treatment records do not contain further findings regarding the current severity of the Veteran's deviated nasal septum.  Therefore, following a review of the lay and medical evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent from February 9, 2012 for deviated nasal septum.  

The Board has again considered whether an increased disability rating is warranted under an alternate diagnostic code; however, given the evidence and objective findings of the February 2012 VA examination, a rating under an alternate diagnostic code regarding disease of the nose is not warranted.  See id., DCs 6504-6524.  In particular, the Board points out that the Veteran is not service-connected for his diagnosed seasonal allergic rhinitis; therefore, an additional rating is specifically not warranted under DC 6522.  See id., DC 6522.  

Therefore, the preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.B.  PTSD

The Veteran seeks entitlement to an increased initial disability rating in excess of 10 percent for PTSD.  As discussed below, after resolving reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's PTSD is more closely approximated by the criteria for an increased 30 percent initial disability rating for the entire period on appeal.  

The Veteran's service-connected PTSD is currently evaluated as 10 percent disabling from December 13, 2009, under DC 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2014).  

Under the applicable rating criteria, a 10 percent disability rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or; symptoms controlled by continuous medication.  Id.  

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a maximum schedular 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

The Board notes that the Veteran first claimed entitlement to service connection for insomnia in September 2009, and did not claim PTSD specifically until January 2010.  However, given that laypersons tend to report their observable symptoms rather than specific psychiatric diagnoses, the Board has considered the evidence from the time of the Veteran's initial claim for insomnia.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Notably, the Board acknowledges that sleep impairment has been identified as a symptom of the Veteran's subsequently diagnosed PTSD, and the RO has assigned an effective date for the Veteran's service-connected PTSD of December 13, 2009, which is prior to his specific claim for PTSD.  

The Veteran was first afforded a pre-discharge VA examination for his claim of entitlement to service connection for insomnia in September 2009.  At that time, he reported constant insomnia beginning in November 2008.  Upon mental status examination, the Veteran was alert and oriented, with appropriate appearance, hygiene, and behavior.  His affect, mood, communication, speech, concentration, thought processes, judgment, abstract thinking, and memory were all normal.  He denied panic attacks, suspiciousness, hallucinations, delusions, obsessional rituals, and suicidal or homicidal ideation.  The examiner later noted that the Veteran did not pose a threat of danger or injury to himself or others.  Follow the psychiatric examination, the examiner diagnosed insomnia and assigned a GAF score of 70.  Significantly, however, he identified the Veteran's current level of psychiatric impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  He noted that the Veteran's symptom of chronic sleep impairment supported such an assessment and stated that the Veteran should seek follow up treatment.  

Post-service VA treatment records document that the Veteran had negative PTSD and depression screens in January 2010.  However, a concurrent mental health assessment noted that PTSD and anxiety should be ruled out.  

The Veteran was first afforded a VA PTSD examination in January 2011.  He related his military history, including his combat service and stressor events therein.  A mental status examination revealed that the Veteran was alert, oriented, cooperative, and appropriately dressed.  Psychomotor activity was normal, and speech and communication were normal.  His mood was mildly anxious and depressed, with a blunted affect.  There were no signs of hallucinations, delusions, or inappropriate behavior, and the Veteran denied suicidal or homicidal ideation.  

He reported being irritable most days over the past month, and having low interest in activities and low energy, which he attributed to his poor sleep and chronic insomnia.  He denied panic attacks or problems with activities of daily living, hygiene, or self-care.  He also endorsed mild problems with memory, attention, and concentration.  

Following psychiatric examination, the examiner diagnosed PTSD and assigned a GAF score of 65.  Moreover, he opined that the Veteran's PTSD was most likely due to or a result of his in-service combat stressor trauma.  The Veteran reported that he was unable to find employment following service discharge due to the economy; however, the examiner noted that his decreased level of interest in activities and low energy may have a mild impact on his motivation to look for a job and engage in social activities.  Additionally, the examiner found that the Veteran's irritability may also have a mild impact on his work and social relationships.  

Following a review of the lay and medical evidence, the Board concludes that for the entire period on appeal, the Veteran's PTSD is most closely approximated by the criteria for an increased initial 30 percent disability rating.  

As first noted within the September 2009 predischarge VA examination, the Veteran displayed chronic sleep impairment, diagnosed then as insomnia, which the examiner stated resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  Notably, VA treatment records as early as January 2010 identified that diagnoses of PTSD and anxiety should be ruled out.  Significantly, in the subsequent January 2011 VA examination, the Veteran reported ongoing chronic sleep impairment, anxiousness, depression, irritability, and mild memory impairment.  The examiner diagnosed such symptomatology as PTSD due to the Veteran's in-service combat experiences.  He noted that the Veteran's decreased level of interest in activities, low energy, and irritability may have a mild impact on his motivation and work and social relationships.  

Resolving any reasonable doubt in the Veteran's favor, the Board finds that an initial disability rating of 30 percent is warranted for the Veteran's PTSD for the entire period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

However, a disability rating higher than 30 percent is not warranted for any period on appeal.  The Veteran's symptoms are generally not of similar severity, frequency, and duration as those described in the higher rating criteria for a 50 percent disability rating.  Notably, the Veteran has not displayed a flat affect, unusual speech patterns, panic attacks, impairment of long-term memory, or impaired judgement.  While he reported trouble establishing friendships and endorsed some social isolation, he has retained strong familial relationships.  As the Veteran's symptoms do not meet the rating criteria for a higher 50 percent disability rating, it follows that his symptoms also do not meet the more severe rating criteria for an increased 70 or 100 percent disability rating.  Specifically, the Veteran has not displayed delusions, hallucinations, suicidal ideation, homicidal ideation, obsessional rituals, or that he is a danger to himself or others.  Thus, the Board finds that the Veteran's PTSD symptoms do not result in the required level of occupational and social impairment for an initial disability rating in excess of 30 percent for any period on appeal.  


III.C.  Bilateral Hearing Loss

The Veteran's bilateral hearing loss disability is currently rated as noncompensable, or 0 percent disabling, under 38 C.F.R. § 4.85, DC 6100 (2014).  

Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

The Rating Schedule also recognizes exceptional patterns of hearing impairment; however, the Board notes that the Veteran has not displayed exceptional patterns of hearing loss at any point during the appeal period.  See 38 C.F.R. § 4.86 (2014).  As such, the regulations pertaining to exceptional patterns of hearing impairment are inapplicable.  

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

As discussed below, the Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a compensable disability rating for bilateral hearing loss at any time during the appeal period.  

The Veteran was first afforded a predischarge VA audiology examination in September 2009.  The audiology examination revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
35
55
70
LEFT
25
30
30
30
10

Speech recognition scores based on the Maryland CNC Test were 93 percent in the right ear and 96 percent in the left ear.  Based on the foregoing results, the VA examiner diagnosed right ear sensorineural hearing loss which had an effect on the Veteran's usual occupation and daily activity given his difficulty hearing in background noise.  

VA treatment records contain a January 2010 audiology consultation which documents the Veteran's right ear hearing loss, diagnosed upon his redeployment from Iraq, which required a hearing aid.  Additionally, the treatment record notes the Veteran's right ear hearing loss, with normal left ear hearing, and good word recognition scores bilaterally; however, specific puretone threshold results and results of a Maryland CNC test are not documented.  

The Veteran was afforded an additional VA audiology examination in February 2012, which revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
20
50
75
LEFT
15
15
20
20
20

Speech recognition scores based on the Maryland CNC Test were 84 percent in the right ear and 96 percent in the left ear.  Based on the foregoing results, the VA examiner diagnosed right ear sensorineural hearing loss and normal hearing in the left ear.  The Veteran reported functional impact upon his ordinary conditions of daily life, including the ability to work, in that he had great difficulty understanding conversational speech in the presence of background noise.  He reported that in most environments, he required someone to have his attention and speak directly to him in order to understand what was being said.  

The record reflects that following the January 2014 Board remand, the Veteran was scheduled for a more recent VA audiology examination in August 2014; however, he failed to report for the examination, as noted in the Introduction.  The Veteran's representative requested that the Veteran be afforded an additional opportunity to attend a VA examination in the February 2014 Informal Hearing Presentation.  However, the Board notes that the Veteran has not submitted any evidence of good cause for his failure to report for the scheduled examination.  Therefore, the Board has considered the Veteran's claim based on the evidence of record.  See 38 C.F.R. § 3.655; see also Turk; supra.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a compensable disability rating for bilateral hearing loss must be denied for the entire period on appeal.  

Turning now to the adequate VA audiological examinations of record, to determine the appropriate rating evaluation for the Veteran's bilateral hearing loss, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  

The September 2009 VA examination showed that the Veteran's puretone threshold average on the right side was 48 decibels with 93 percent speech discrimination; therefore, Table VI assigns the Roman numeral I to the right ear.  The Veteran's left ear puretone threshold average was 25 decibels, with speech discrimination of 96 percent; therefore, Table VI indicates the assignment of Roman numeral I for the left ear as well.  Next, DC 6100 directs to apply the Roman numerals derived from Table VI, to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral V and the row for Roman numeral V intersect, Table VII reveals that a noncompensable rating of 0 percent is warranted.  

The most recent February 2012 VA examination showed that the Veteran's puretone threshold average on the right side was 41 decibels with 84 percent speech discrimination; therefore, Table VI assigns the Roman numeral II to the right ear.  The Veteran's left ear puretone threshold average was 19 decibels, with speech discrimination of 96 percent; therefore, Table VI indicates the assignment of Roman numeral I for the left ear.  Applying the Roman numerals derived from Table VI to Table VII reveals that a noncompensable rating of 0 percent is warranted.  

As noted above, the Veteran has not displayed exceptional patterns of hearing impairment for any period on appeal; therefore, 38 C.F.R. § 4.86 is not for application.  

The Board has considered the lay evidence of record, including the Veteran's report of difficulty hearing in background noise.  However, the Veteran has not shown that he has specialized training sufficient to identify a worsening level of hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In particular, evidence of worsening hearing loss requires audiometric testing and expertise to determine, rather than lay observation alone.  Accordingly, lay evidence as to any worsening of the Veteran's service-connected bilateral hearing loss is not competent evidence.  The Board finds the audiometric testing and findings of the VA examinations discussed above to be significantly more probative than the lay evidence of record.  

Based on the foregoing, the Board concludes that a compensable disability rating for the Veteran's bilateral hearing loss is not warranted for any period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


IV.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The schedular criteria are adequate and specifically contemplate the manifestations of nasal obstruction resulting from the Veteran's service-connected deviated nasal septum.  

Likewise, the schedular rating criteria specifically provide for ratings based on all levels of hearing loss, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints and the reported lay statements documenting his hearing loss, relate to diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  

Additionally, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including depressed mood, anxiety, social isolation, chronic sleep impairment, and mild memory loss, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned initial evaluation for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  

Finally, the Veteran has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

Service connection for a left knee disability is denied.  

A compensable initial disability rating from December 13, 2009, and an increased disability rating in excess of 10 percent from February 9, 2012, for deviated nasal septum is denied.  

An increased 30 percent initial disability rating for PTSD is granted.  

An initial compensable disability rating for bilateral hearing loss is denied.  


REMAND

The United States Court of Appeals for Veterans' Claims (CAVC) has held that a claim of entitlement to a total disability rating based upon individual unemployability (TDIU) is part of an increased rating claim when such is reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Here, the medical and lay evidence of record indicates that the Veteran's service-connected disabilities have affected his employment, however, the extent of such impairment is unclear.  At the January 2011 VA psychiatric examination, the Veteran reported that he had not worked since his discharge from the military.  While the Veteran reported that this was due to the job market, the examiner later noted that the Veteran's PTSD symptoms had an impact on his motivation to look for a job and upon his work and social relationships.  

Additionally, the Veteran's August 2011 notice of disagreement (NOD) included his report that he recently had to take a job working for his family's construction business, but that he was experiencing problems working due to his insomnia and sleep problems.  

Subsequent VA treatment records from June 2012 reflect that the Veteran was missing work due to his headaches.  

Thus, while it does not appear that the Veteran's service-connected disabilities have completely prevented him from working, the Board notes that his sole employment has been at a family business, where he has continued to report problems due to his sleep problems and headaches.  This suggests to the Board that the Veteran's employment may qualify as marginal employment in a protected environment.  See 38 C.F.R. § 4.16(a) (2014).  

The Veteran is service-connected for PTSD (rated as 30 percent disabling from December 13, 2009); tinnitus and TBI (each rated as 10 percent disabling from December 13, 2009); deviated nasal septum (rated as noncompensable from December 13, 2009 and 10 percent disabling from February 9, 2012); and bilateral hearing loss (rated as noncompensable from December 13, 2009).  The Veteran, therefore, does not meet the schedular requirements for consideration of entitlement to a TDIU for any period on appeal.  See id.  However, this does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b).  

Thus, upon remand, the Agency of Original Jurisdiction (AOJ) should address the matter of a TDIU rating in the first instance, to include consideration of a TDIU rating on an extraschedular basis.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with appropriate notice with respect to his claim for a TDIU rating and ask the Veteran to furnish any additional information and/or evidence pertinent to the TDIU claim.  

2.  Obtain, and associate with the claims file, all outstanding VA treatment records from October 2013 to the present.  All reasonable attempts should be made to obtain such records and any negative response must be properly documented.  

3.  Thereafter, adjudicate the Veteran's claim of entitlement to a TDIU rating in the first instance, to include on an extraschedular basis.  Arrange for any additional development indicated, including the possibility of a VA examination to determine the functional impact of the Veteran's service-connected disabilities upon his ability to secure or follow a substantially gainful occupation (consistent with his education, training, and occupational experience).  

4.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a statement of the case (SOC) and allow an appropriate amount of time to respond before returning the matter to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


